     Case 4:20-cv-00769 Document 21 Filed on 08/19/20 in TXSD Page 1 of 5




                                                                        United States District Court
UNITED STATES DISTRICT COURT                     SOUTHERN DISTRICT OFSouthern
                                                                      TEXASDistrict of Texas
                                                                             ENTERED
                                                                           August 20, 2020
Quachea Thomas, individually and         §                                David J. Bradley, Clerk

on behalf of all others similarly        §
situated,                                §
      Plaintiffs,                        §
                                         §
v.                                       §        Civil Action H-20-769
                                         §
Houston Circle of Hope Services,         §
Inc.,                                    §
      Defendant.                         §

                      Report and Recommendation
             Quachea Thomas has moved for conditional certification of a
      class. (D.E. 18.) Houston Circle of Hope Services, Inc. did not respond
      to the motion. It is therefore unopposed. The court recommends that
      the motion be granted.
      1. Background and Procedural Posture
            Quachea Thomas filed this suit on March 3, 2020, individually
      and on behalf of all others similarly situated, seeking recovery of
      unpaid overtime wages. According to the live complaint, Houston
      Circle of Hope Services, Inc. (HCHS) failed to pay overtime
      compensation to hourly employees as required under the Fair Labor
      Standards Act (FLSA).
            On June 30, 2020, Thomas moved to conditionally certify and
      send notice to:
             All current and former hourly employees of HCHS who
             were not paid at least time and one-half for hours
             worked in excess of forty in a workweek during the last
             three years.
      Included with Thomas’s motion are proposed notice and consent
      forms. (D.E. 18-3.)
Case 4:20-cv-00769 Document 21 Filed on 08/19/20 in TXSD Page 2 of 5


       Thomas seeks conditional certification and approval of the
 proposed notice forms. She also asks the court to order HCHS to
 provide her with contact information and employment dates of
 potential class members. HCHS did not respond to the motion. Per
 Local Rule 7.4, the court construes HCHS’s failure to respond as a
 representation of no opposition.
 2. Legal Standard
        The FLSA requires covered employers to pay employees
 overtime for any workweeks longer than forty hours. 29 U.S.C.
 § 207(a). Under the FLSA, employees can sue employers violating
 FLSA regulations both individually and on behalf of “other employees
 similarly situated.” 29 U.S.C. § 216(b). These similarly-situated
 individuals have the option to join the collective action. Sandoz v.
 Cingular Wireless LLC, 553 F.3d 913, 919 (5th Cir. 2008).
        District courts have discretion to send notice to potential opt-in
 plaintiffs, and many courts analyze the certification process using
 what is commonly known as the “Lusardi” method. In re JPMorgan
 Chase & Co., 916 F.3d 494, 500 & n.9 (5th Cir. 2019) (citing Lusardi
 v. Xerox Corp., 118 F.R.D. 351 (D.N.J. 1987)). Under Lusardi, the
 district court first determines whether individuals are similarly
 situated at the notice stage, generally based only on pleadings and
 affidavits. Mooney v. Aramco Svcs. Co., 54 F.3d 1207, 1213–14 (5th
 Cir. 1995). This “fairly lenient standard . . . typically results in
 ‘conditional certification’ of a representative class.” Id. at 1214.
        The Lusardi approach later requires a second determination
 upon a defendant’s motion to decertify the class after discovery is
 complete. Mooney, 54 F.3d at 1214. Conditional certification of FLSA
 actions is generally favored because it often reduces litigation costs
 and promotes judicial efficiency. Walker v. Honghua America, LLC,
 870 F. Supp. 2d 462, 466 (S.D. Tex. 2012).
 3. Analysis
       To obtain conditional certification, “a plaintiff must make a
 minimal showing that: (1) there is a reasonable basis for crediting the
 assertion that aggrieved individuals exist; (2) those aggrieved
                                    2
Case 4:20-cv-00769 Document 21 Filed on 08/19/20 in TXSD Page 3 of 5


 individuals are similarly situated to the plaintiff in relevant respects
 given the claims and defenses asserted; and (3) those individuals want
 to opt in to the lawsuit.” McKnight v. D. Houston, Inc., 756 F. Supp.
 2d 794, 801 (S.D. Tex. 2010). At this first Lusardi stage, the plaintiff
 does not need to show that the employer violated the law, only that
 similarly-situated employees allege similar violations. Id. at 802. The
 “determination centers on whether a factual nexus exists between the
 proposed members of the class such that the grouping promotes
 judicial efficiency.” Loy v. Rehab Synergies, LLC, 366 F. Supp. 3d
 847, 853 (S.D. Tex. 2019).
       A. Existence of Aggrieved Individuals
       “Under this first element, the plaintiffs need only show that it is
 reasonable to believe that there are other aggrieved employees who
 were subject to an allegedly unlawful policy or plan.” Heeg v. Adams
 Harris, Inc., 907 F. Supp. 2d 856, 862 (S.D. Tex. 2012). After the
 original complaint was filed in March 2020, two additional
 individuals consented to join the suit. (D.E. 17, 19.) One, Kimberly
 Alvarez, declared that she has spoken with other hourly employees
 that did not receive overtime pay. (D.E. 18-2 ¶¶ 27, 28.) Thomas
 declared that she attended several meetings where other employees
 voiced the same concerns about overtime pay. (D.E. 18-1 ¶¶ 34–36.)
 Thomas has shown that other aggrieved individuals exist. See Heeg,
 907 F. Supp. 2d at 862.
       B. Similarly Situated to Plaintiff
       To establish this second element, a plaintiff must show that
 putative class members were affected by a common policy, plan, or
 practice. McKnight, 756 F. Supp. 2d at 803–04 (collecting cases).
 Potential class members should be similarly situated in terms of job
 requirements and payment provisions but need not be identical.
 Heeg, 907 F. Supp. 2d at 862.
       Both Thomas and Alvarez declared that no HCHS hourly
 employees received overtime pay even if they worked over forty hours.
 They both declared that the alleged pay practice applied to hourly
 employees working as Qualified Mental Health Professionals and as
 Case Managers. Both state that, in addition to their Case Manager
                                    3
Case 4:20-cv-00769 Document 21 Filed on 08/19/20 in TXSD Page 4 of 5


 duties, they also worked as Intake Coordinators. Attached to the
 motion is an HCHS email sent to over thirty employees, including
 both Qualified Mental Health Professionals and Case Managers.
 (D.E. 18-1 at 13–15.) The email instructed employees of both job titles
 to complete the same payroll timesheets. The court concludes that
 Qualified Mental Health Professionals, Case Managers, and Intake
 Coordinators were under the same compensation policy.
       C. Desire to Opt-in
        The third element requires a showing that there is at least some
 interest to opt-in to the lawsuit. Walker, 870 F. Supp. 2d at 472.
 Thomas declared that she spoke with other former coworkers who
 were interested in joining the suit and the litigation has already
 attracted two individuals to file a notice of consent to join. (D.E. 18-1
 ¶ 55.) Thomas has therefore met this requirement.
        Because Thomas has satisfied all three elements, the court
 recommends that conditional certification be granted.
 4. Conclusion
       Under the lenient standard for conditional certification, the
 court recommends that Thomas’s motion to certify be granted as to:
        All current and former hourly employees of HCHS who
        worked as Case Managers, Qualified Mental Health
        Professionals, or Intake Coordinators, and who were
        not paid at least time and one-half for hours worked in
        excess of forty in a workweek during the last three
        years.
       The court has reviewed the proposed notice and consent forms
 and determined that both are proper. HCHS is ordered to produce the
 names, mail and email addresses, and dates of employment of
 potential class members within ten days of certification by the District
 Judge. Putative class members shall not be contacted by phone or text
 message without leave of court.




                                    4
Case 4:20-cv-00769 Document 21 Filed on 08/19/20 in TXSD Page 5 of 5


       The parties shall submit a proposed scheduling order for the
 court’s consideration.
       The parties have fourteen days from service of this report and
 recommendation to file written objections. See 28 U.S.C.
 § 636(b)(1)(c); Fed. R. Civ. P. 72. Failure to timely file objections will
 preclude appellate review of factual findings or legal conclusions,
 except for plain error. See Thomas v. Arn, 474 U.S. 140, 147–49
 (1985); Rodriguez v. Bowen, 857 F.2d 275, 276–77 (5th Cir. 1988).


                                            19 2020.
       Signed at Houston, Texas, on August ___,


                                   _________________________
                                             Peter Bray
                                    United States Magistrate Judge




                                     5
